Per curiam.
Stefano A. Didio filed a petition for voluntary discipline, admitting he engaged in conduct in violation of Standards 61, 63, 65, and 68 of Bar Rule 4-102 (d). The review panel concluded that Didio’s conduct violated all of the aforementioned standards and recommended a two-year suspension with these conditions: that within six months of his reinstatement to the State Bar of Georgia, he undergo an assessment by the Law Practice Management Consultant; that he waive confidentiality so that the LPMC can notify the Office of the General Counsel that Didio has undergone and paid for the assessment; and that if Didio fails to participate in the assessment as required, upon motion of the State Bar of Georgia, the final order of this Court will be converted into an order of disbarment nunc pro tunc to the date of this order. The State Bar of Georgia did not object to the Respondent’s petition for voluntary discipline.
We accept and adopt the review panel’s recommendation, and hereby order Stefano A. Didio suspended from the practice of law in the State of Georgia for a period of two years from the date of this order, subject to the conditions set out above. The Respondent is reminded to protect the interests of his clients, to comply with all the requirements of Bar Rule 4-219 (c) (1) and (2), and to comply with the conditions of his suspension.

Voluntary suspension accepted.


All the Justices concur.